Title: [Diary entry: 12 January 1790]
From: Washington, George
To: 

Tuesday 12th. Exercised on Horse-back between 10 and 12, the riding bad. Previous to this, I sent written Messages to both Houses of Congress informing them, that the Secretary at War would lay before them a full & complete Statement of the business as it respected the Negotiation with the Creek Indians—My Instructions to, and the Commissioners report of their proceedings with those People. The letters and other papers respecting depredations on the Western Frontiers of Virginia, & District of Kentucky All of which was for their full information, but communicated in confidence & under injunction that no Copies be taken, or communications made of such parts as ought to be kept secret. About two Oclock a Committee of the Senate waited on me with a copy of their Address, in answr. to my Speech, and requesting

to know at what time and place it should be presented I named my own House, and thursday next at 11 Oclock for the purpose. Just before Levee hour a Committee from the House of Representatives called upon me to know when & where they shd. deliver their Address. I named Twelve oclock on thursday, but finding it was there wish that it should be presented at the Federal hall, and offering to surrender the Representatives Chamber for this purpose by retiring into one of the Committee Rooms & there waiting untill I was ready to receive it I would consider on the place, and let them know my determination before the Houses should sit tomorrow. A respectable, though not a full Levee to day.